Case 1:20-cv-01449-LPS Document 8-10 Filed 03/05/21 Page 1 of 3 PageID #: 258




                EXHIBIT 10
          Case 1:20-cv-01449-LPS Document 8-10 Filed 03/05/21 Page 2 of 3 PageID #: 259

                                                                                             HOMEEASY INDUSTRIAL CO., LIMITED
                                                                                                                      Company Summary


Company Summary

HOMEEASY INDUSTRIAL CO., LIMITED
Rm 606 6/F CATIC BLDG , 44 Tsun Yip St
Kwun Tong,
Hong Kong SAR
Marketability: Has Not Opted Out of Direct Marketing
www.home-easy.net




Employees (This Site):         1 (Actual)                                 Reporting Currency:             HKD

Company Type:                  Private Parent, Headquarters               Financials In:                  USD

Corporate Family:              3 Companies                                Annual Sales:                   171k (Modelled)

D-U-N-S® Number:               66-931-4841



Business Description

Homeeasy Industrial Co., Limited is primarily engaged in the wholesale distribution of non-durable goods, not elsewhere classified, such as art
goods, industrial yarns, textile bags, and bagging and burlap.

Source: D&B



Industry

D&B Hoovers: Miscellaneous Wholesale
US 8-Digit SIC: 51999914 - General merchandise, non-durable




Company Identifiers


D-U-N-S® Number:                    669314841                                  Company Registry                 980011
                                                                               Identification Number (HK):
Business Registration Number        35782685
(HK):




Corporate Highlights


Year Founded:                       2005


© Dun & Bradstreet, Inc. 2021. All Rights Reserved.
                                                                                                                    Exhibit 10, Page 1
        Case 1:20-cv-01449-LPS Document 8-10 Filed 03/05/21 Page 3 of 3 PageID #: 260


Key Contacts


         Wei Xiao
         Director



         Pak Sing Ho
         Director



         Fei Lei
         Director




© Dun & Bradstreet, Inc. 2021. All Rights Reserved.
                                                                          Exhibit 10, Page 2
